Citation Nr: 0100552	
Decision Date: 01/10/01    Archive Date: 01/17/01	

DOCKET NO.  99 17 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in an amount to be clarified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1972 to 
May 1975.  

This matter arises from a December 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Indianapolis, Indiana, Regional 
Office.  Therein, it was held that waiver of recovery of the 
indebtedness at issue was precluded because the veteran had 
demonstrated bad faith in the creation of the debt.  The 
folder later was transferred to the Louisville, Kentucky, 
Regional Office.  


FINDINGS OF FACT

1.  In November 1985, the veteran and his wife purchased a 
home with a VA guaranteed home loan.  

2.  There was a subsequent default on the VA guaranteed home 
loan.  

3.  The default on the VA guaranteed loan necessitated a 
foreclosure sale of the subject property used as security for 
the loan, thereby resulting in the creation of a loan 
guaranty indebtedness.  

4.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.


CONCLUSIONS OF LAW

1.  After default by the veteran in payment of the VA 
guaranteed loan, there was a loss of the property that served 
as security for that loan.  38 U.S.C.A. § 5302(b) (West 1991 
& Supp. 2000); 38 C.F.R. § 1.964(a)(1) (2000).  

2.  Waiver of recovery of the loan guaranty indebtedness in 
question is not precluded by law.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.964(a)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's request for a waiver of the recovery of an 
overpayment created by a default of a VA guaranteed home loan 
has been denied as a matter of law under based on a finding 
of bad faith.  In this regard, the recovery of an 
indebtedness may not be waived if there exists an indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining such 
waiver.  38 U.S.C.A. § 5302(c).  

A review of the file reveals that he veteran and his wife 
obtained a VA guaranteed home loan in November 1985, and 
utilized the proceeds of the loan to purchase real property 
which was used as security for the loan.  Integral to the 
loan agreement was that they would indemnify VA for any loss 
resulting from a subsequent default and foreclosure on the 
subject property.  Subsequent problems with payments ensued, 
and the record includes, among other things, a December 1989 
VA Form 26-6850 which shows a default in the loan.  It was 
noted on this form that the veteran had used all of his sick 
benefits and had no income.  The veteran subsequently filed 
for bankruptcy under Chapter 13 of the bankruptcy law, and a 
schedule of payments was established.  It appears that 
payments were subsequently brought current to November 1991 
and then made until the latter part of 1992 when payments 
ceased.  A sale pursuant to foreclosure was held in January 
1993.  VA then indemnified the mortgagor, and resold the 
property.  A loan guaranty indebtedness was created as a 
result.  Prior to the sale, VA made a number of attempts to 
appraise the property.  However, it appears that the veteran 
was uncooperative with the appraisers throughout the 
liquidation process.  

As noted at the outset, the veteran's waiver claim has been 
denied by the Committee based on a finding of "bad faith."  
It appears that the veteran's lack of cooperation was the 
basis for such finding.  The term "bad faith" has been 
clarified by the United States Court of Appeals for Veteran's 
Claims (Court) as involving "unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense. A 
debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  Richards v. Brown, 
9 Vet. App. 255, 257 (1996); see also 38 C.F.R. § 1.965(b) 
(1997).  The Court made it clear that the operative language 
in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage.  A mere 
negligent failure to fulfill a duty or contractual obligation 
is not an appropriate basis for a bad faith determination.  
Richards, 9 Vet. App. at 257.  

After reviewing the facts of this case, the Board is unable 
to find that there was the necessary intent on the veteran's 
part to take unfair advantage.  It appears that there were 
payment problems for several years and that the veteran 
attempted to deal with such problems through a payment plan 
under bankruptcy law.  Although not clear, some references in 
the claims file refer to heath problems.  At any rate, a 
finding of bad faith requires a certain intent to take unfair 
advantage.  The Board is unable to find such intent in this 
case.  Accordingly, there is no statutory bar to waiver of 
recovery of the overpayment.  


ORDER

Entitlement to waiver of the recovery of a loan guaranty 
indebtedness is not precluded as a matter of law.  To this 
extent, the appeal is granted, subject to the following 
remand. 


REMAND

To begin with, the Board finds that the amount of the 
overpayment in question needs to be clarified.  Whereas the 
Committee's December 1998 decision refers to the original 
amount of the debt as $10,902.92 plus accrued interest, the 
statement of the case refers to an amount of $10,880.70.

Further, in view of the Board's finding that waiver of 
recovery of the overpayment is not precluded as a matter of 
law, preliminary consideration of the veteran's waiver claim 
under the principles of equity and good conscience is 
necessary before the Board may properly proceed with 
appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Appropriate review of the claims file 
should be undertaken to ascertain the 
correct amount of the overpayment in 
question, and the claims file should be 
clearly documented to show the correct 
amount. 

2.  After undertaking any additional 
development of the evidence deemed 
necessary, the Committee should then 
review the record and determine whether 
the veteran's waiver claim can be granted 
under the principles of equity and good 
conscience.  38 C.F.R. § 1.965.  If the 
veteran's waiver claim remains denied, 
then the veteran and his representative 
should be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to afford the veteran due 
process of law.  The veteran and his representative may 
submit additional evidence and argument in support of 


the matter addressed by this appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

